Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 16, 1989, which ruled that claimant was ineligible to receive unemployment insurance benefits, charged her with a recoverable overpayment of benefits, and imposed a forfeiture of effective days as a penalty in reduction of future benefits.
There is substantial evidence in the record to support the conclusion of the Unemployment Insurance Appeal Board that claimant was not totally unemployed. She admitted that at the time she was collecting benefits she had prepared payroll checks, parts of bills and did some postings for her husband’s business, for whom she had previously been employed as corporate secretary. Although she was not paid for these activities, they were sufficient to warrant denying her benefits (see, Matter of St. Germain v Ross, 78 AD2d 565). Additionally, claimant stated that she knew that if she did any activities for the business it was considered work, that she had read and understood the statement on her application for benefits form that on any day she worked for the business she would so indicate, that she did not represent her activities and marked her calendar "N” for the days in question, signifying that she did not work thereon. These facts also support the Board’s further conclusion that claimant made willful false statements to obtain benefits (see, Matter of Valvo [Ross], 57 NY2d 116; Matter of Petty [Roberts] 90 AD2d 604). Claimant’s remaining contentions have been reviewed and found to be lacking in merit.
Decision affirmed, without costs. Kane, J. P., Casey, Mikoll, Yesawich, Jr., and Mercure, JJ., concur.